Citation Nr: 0929099	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  05-17 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for jungle rot, claimed 
as trench mouth. 

2.  Entitlement to service connection for residuals of right 
knee injury. 

3.  Entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran had active duty from October 1965 to July 1971.  
He also had a period of active duty for training from March 
11, 1964, to August 8, 1964.  Among his awards, he has 
received the Purple Heart, Combat Medical Badge, and 
Parachute Badge. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran perfected an appeal as to the issue of service 
connection for tinnitus.  In an August 2008 rating decision, 
the RO granted service connection for tinnitus.  As this 
represents the full grant of benefits sought, this issue is 
not before the Board. 

The issues of service connection for jungle rot, claimed as 
trench mouth, and residuals of right knee injury are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Resolving all doubt in his favor, the Veteran has bilateral 
hearing loss for VA compensation purposes that is related to 
in-service combat-related acoustic trauma.



CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for 
bilateral hearing loss.  This constitutes a complete grant of 
the benefit sought on appeal.  Thus, a discussion of VA's 
duties to notify and assist is unnecessary.

The Veteran asserts that service connection for bilateral 
hearing loss on the basis that he developed the condition due 
to in-service, combat-related acoustic trauma.  In support, 
in his statements and sworn testimony, the Veteran reports 
that the condition has been chronic since that time.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In cases where a Veteran asserts service connection for 
injuries or disease incurred or aggravated in combat, 
38 U.S.C.A. § 1154(b) and its implementing regulation, 
38 C.F.R. § 3.304(d), are applicable.  This statute and 
regulation ease the evidentiary burden of a combat Veteran by 
permitting the use, under certain circumstances, of lay 
evidence.  If the Veteran was engaged in combat with the 
enemy, VA shall accept as sufficient proof of service 
connection satisfactory lay or other evidence of service 
incurrence, if the lay or other evidence is consistent with 
the circumstances, conditions, or hardships of such service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish 
service connection, however, there must be medical evidence 
of a nexus between the current disability and the combat 
injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 
(2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  see also Palczewski v. 
Nicholson, 21 Vet. App.  174, 178-80 (2007) (specifically 
upholding the validity of 38 C.F.R. § 3.385 to define hearing 
loss for VA compensation purposes).  

Sensorineural hearing loss may be presumed to have been 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

The Veteran served in combat and was likely exposed to 
acoustic trauma while serving in Vietnam given that such 
exposure is consistent with the circumstances, conditions and 
hardships of that service.  38 U.S.C.A. § 1154(b).  As such, 
VA must presume the occurrence of the in-service injury.  

At the time of the Veteran's enlistment examination, hearing 
was measured by audiometric testing using the American 
Standards Association (ASA) units, which was the standard of 
measurement of pure tone thresholds by the service 
departments prior to October 31, 1967.  Subsequent to October 
31, 1967, and currently, the service departments measure pure 
tone thresholds using International Standard Organization 
(ISO) units.  For consistency, the pure tone thresholds 
reported below have been converted to ISO units.

The examination report at service enlistment in October 1965 
showed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0

40
LEFT
5
0
5

40

A service treatment record dated in July 1968 revealed the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20

45
LEFT
25
20
25

75

The examination report at service discharge in June 1971 
noted the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

20
LEFT
0
0
0

30

Post-service medical records include an October 2004 VA 
audiology examination report which was completed with review 
of the claims folder.  The report showed the following pure 
tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
40
75
80
LEFT
15
15
75
80
80

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 94 percent in the left ear.  The 
examiner noted diagnoses of within normal limits to mild to 
severe sensorineural hearing loss from 2000 hertz in the 
right ear, and within normal limits to severe sensorineural 
hearing loss from 2000 hertz in the left ear. 

On VA audiology examination in February 2007, which was also 
completed with review of the claims folder, the following 
pure tone thresholds, in decibels, were noted:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
45
80
85
LEFT
25
20
75
85
85

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 88 percent in the left ear.  The 
examiner noted diagnoses of within normal limits to moderate 
sensorineural hearing loss at 2000 hertz and severe 
sensorineural hearing loss from 3000 hertz in the right ear, 
and within normal limits to severe sensorineural hearing loss 
from 2000 hertz in the left ear.  Given the Veteran's 
essentially normal hearing at service discharge, the examiner 
opined that it was less likely as not that the Veteran's 
current hearing loss was due to acoustic trauma in service.  

VA afforded the Veteran another audiology examination in 
September 2008 for which the claims folder was reviewed.  The 
following pure tone thresholds, in decibels, were noted:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
50
80
85
LEFT
10
5
80
80
75

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 84 percent in the left ear.  The 
examiner noted diagnoses of within normal limits through 1500 
hertz to moderate to severe sensorineural hearing loss from 
at 2000 hertz in the right ear, and within normal limits 
through 1000 hertz to mild sensorineural hearing loss at 1500 
hertz to severe sensorineural hearing loss from 2000 hertz in 
the left ear.  The examiner opined that the Veteran's hearing 
loss was less likely as not due to acoustic trauma in 
service.  In support of his opinion, the examiner cited to 
the Veteran's enlistment examination report which reflected 
normal hearing acuity through 2000 hertz with mild hearing 
loss at 4000 hertz bilaterally and a June 1971 examination 
report which showed normal acuity in the right ear and mild 
hearing loss at 4000 hertz in the left ear.  The examiner 
concluded that since the Veteran's hearing was essentially 
normal at discharge, it was less likely as not that his 
hearing loss was due to acoustic trauma during service.  

The medical evidence shows that the Veteran currently has 
bilateral hearing loss for VA compensation purposes.  
Further, the Board finds that he is both competent to report 
observing a decline in his hearing acuity during and since 
serving in combat in Vietnam, and that his account of having 
impaired hearing since that time is credible, especially 
given the findings obtained in service in July 1968.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board notes 
that VA examiners have specifically found that the Veteran's 
hearing loss is not related to service; however, each of them 
has failed to account for the Veteran's statements as to 
continuity of symptoms based on combat-related acoustic 
trauma and to cite to the July 1968 service record showing 
hearing loss in reaching their opinions.  Therefore, even 
though the Veteran's hearing was normal at service discharge; 
in light of his in-service, combat-related acoustic trauma; 
the diagnosis of bilateral hearing loss for VA compensation 
purposes during service and presently; the Veteran's 
statements as to continued hearing loss since service, and 
the previous grant of service connection for tinnitus based 
on combat-related acoustic trauma, the Board finds that 
bilateral hearing loss had its onset during service.  


ORDER

Service connection for bilateral hearing loss is granted. 


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

The Veteran contends that he has jungle rot, claimed as 
trench mouth, as a result of his service in the jungles of 
Vietnam.  He has testified that his teeth were fine upon 
entry into service but he experienced bleeding after leaving 
Vietnam and upon discharge from service.  During a VA Agent 
Orange registry examination, the examiner noted that the 
Veteran's gums were pink and moist with lesions or bleeding.  
He has not been afforded an examination to determine the 
etiology of any current jungle rot/trench mouth.  On remand, 
he should be afforded such an examination.

As to his right knee disability, the Veteran contends that he 
sustained shrapnel wounds as a result of service.  He asserts 
that as combat medic, he treated the wounds himself.  On VA 
examination in April 2003, the examiner noted a scar to the 
left knee area but noted that there were no other scars.  A 
diagnosis of shrapnel injury with no residuals was noted.  
While there is no indication of residuals from shrapnel on 
the right knee, the Veteran, nevertheless, has a right knee 
disability.  During a VA joints examination in September 
2008, the Veteran reported that during paratrooper training 
he improperly landed and injured his knees.  An x-ray at the 
time of the examination showed mild degenerative joint 
disease of the right knee.  No opinion was provided as to the 
etiology of the Veteran's current right knee disability.  In 
light of the Veteran's Parachute Badge and his statement as 
to incurrence of in-service injury, he should be afforded an 
examination to determine the etiology of his current right 
knee disability. 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC shall schedule the Veteran 
for a VA examination to determine the 
nature and etiology of any current 
jungle rot, claimed as trench mouth.  
The claims file, to include a copy of 
this Remand, must be made available to 
and reviewed by the examiner prior to 
completion of the examination report, 
and the examination report must reflect 
that the claims folder was reviewed.  
Any indicated studies should be 
performed. 

For any current jungle rot, claimed as 
trench mouth, found on examination, the 
examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that it is 
related to the Veteran's service.  A 
complete rationale for any opinion 
expressed should be provided in a 
legible report.

2.	The RO/AMC shall schedule the Veteran 
for a VA examination to determine the 
nature and etiology of his current 
right knee disability.  The claims 
file, to include a copy of this Remand, 
must be made available to and reviewed 
by the examiner prior to completion of 
the examination report, and the 
examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed.  

    The examiner should provide an opinion 
as to whether 
there is a 50 percent probability or 
greater that the Veteran's right knee 
disability is related to the Veteran's 
service, to include improperly landing 
and injuring his knee during 
paratrooper training in service.  A 
complete rationale for any opinion 
expressed should be provided in a 
legible report.

3.	The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claims 
adjudication.

4.	The RO/AMC will then readjudicate the 
Veteran's claims, to include 
consideration of any additional 
evidence obtained as a result of this 
Remand.  If the benefits sought on 
appeal remain denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


